Case 17-24288-JAD        Doc 80   Filed 07/09/19 Entered 07/09/19 12:54:26             Desc Main
                                  Document     Page 1 of 2




                       UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE:
Sheri Lou Cumberledge                                    NO. 17-24288-JAD
                             Debtor
                                                         CHAPTER 13
Ronda J. Winnecour, Chapter 13 Trustee
                                                         Related to Doc. 76
                             Movant
       vs.

AmeriHome Mortgage Company, LLC


                             Respondent


      MIDFIRST BANK’S RESPONSE TO TRUSTEE’S MOTION TO PRECLUDE
         POSTPETITION MORTGAGE FEES, EXPENSES AND CHARGES


   Respondent, MidFirst Bank, successor to AmeriHome Mortgage Company, LLC, by and

through its counsel, KML Law Group, P.C., files its within Response to Trustee’s Motion to

Preclude Postpetition Mortgage Fees, Expenses and Charges, and in support thereof respectfully

represents as follows:

   1. Claim No. 16-1 was transferred to MidFirst Bank pursuant to a Transfer of Claim filed

       October 31, 2018 (doc. 65).

   2. MidFirst Bank responds that the Notice of Postpetition Mortgage Fees, Expenses and

       Charges filed July 19, 2019 shall be withdrawn and that the fees requested therein shall

       be waived.

   3. MidFirst Bank further responds that it shall file an affidavit and loan history to confirm

       the removal of these charges from Debtor’s account, and that it will not charge Debtor’s

       account for responding to the Trustee’s motion.
Case 17-24288-JAD      Doc 80    Filed 07/09/19 Entered 07/09/19 12:54:26            Desc Main
                                 Document     Page 2 of 2

       WHEREFORE, Respondent prays that the Trustee’s Motion to Preclude Postpetition

Mortgage Fees, Expenses and Charges be denied consistent with its responses above.




                                               Respectfully submitted,

Date: July 9, 2019
                                                 /s/ James C. Warmbrodt, Esquire
                                                James C. Warmbrodt, Esquire
                                                Attorney I.D. No. 42524
                                                KML Law Group, P.C.
                                                BNY Mellon Independence Center
                                                701 Market Street, Suite 5000
                                                Philadelphia, PA 19106
                                                412-430-3594
                                                jwarmbrodt@kmllawgroup.com
